MEMORANDUM

To:        U.S. Clerk’s Office
From:      USPO Nicole P. Ford
Re:        DAVIS, Rashad
           Docket No. 18-00246-001 (D/MN)
           REQUEST TO TRANSFER JURISDICTION
Date:      March 26, 2021

        Court History: On 6/18/19, Mr. Rashad Davis was sentenced in the District of
        Minnesota by the Honorable Judge Nancy Brasel to serve a 15-month term of
        imprisonment to be followed by three years of supervised release for Criminal Damage to
        Property. Special conditions of supervision include: no new lines of credit without
        approval of the probation officer; provide access to any requested financial information,
        including credit reports, credit card bills, bank statements, and telephone bills; submit his
        person, residence, office, vehicle, or any area under his control to a search conducted by
        U.S. Probation Officers or supervised designee; and substance abuse treatment and testing.
        Mr. Davis was also ordered to pay a $100.00 special assessment which has a balance of
        $25.00. He was also ordered to pay $1,143.99 in restitution. To date, the balance
        remains the same.

        Supervision Adjustment: Mr. Davis was released from prison 7/21/20. Prior to
        release, Mr. Davis requested to live in the Eastern District of Wisconsin with his mother,
        which is where he resided during pretrial supervision despite his case being out of the
        District of Minnesota. Mr. Davis reported to the Eastern District of Wisconsin
        immediately upon release. Since that time, he has maintained stable residence with his
        mother. He maintained stable employment through temporary services until recently.
        He is continuing to seek gainful employment. He has maintained contact with the
        probation office.

        On 1/29/21, Mr. Davis admitted use of marijuana after submitting a positive urine sample.
        He was verbally reprimanded, STARR Skills were administered, and he was enrolled in
        random urinalysis testing with Wisconsin Community Services.




                  Case 2:21-cr-00066-LA Filed 03/26/21 Page 1 of 2 Document 1
U.S. Clerk’s Office                                               RE: DAVIS, Rashad
March 26, 2021
Page 2


Mr. Davis has also failed to make any restitution payments since being released. He has
been verbally reprimanded and reinstructed to make payments. In addition, Mr. Davis
left the Eastern District of Wisconsin without permission on 12/29/20. He was again
verbally reprimanded and reinstructed to obtain permission to leave the district from the
probation office.

Recommendation: Since Mr. Davis does not plan on returning to the District of
Minnesota, it is respectfully recommended jurisdiction be transferred from the District of
Minnesota to the Eastern District of Wisconsin. If your honor concurs, please sign the
attached Transfer of Jurisdiction Probation Form 22.

Reviewed and Approved:


s/ Daniel J. Savasta
Daniel J. Savasta
Supervising U.S. Probation Officer

NPF/jls




          Case 2:21-cr-00066-LA Filed 03/26/21 Page 2 of 2 Document 1
